DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 27 are objected to because of the following informalities:
Claim 25, line 5, “the handle” lacks antecedent basis, it is taken as a typo and meant to be --a handle--.
Claim 27, line 2, “presents” should be --prevents--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 does not seem to claim what is shown in the figures. Below is claim 18 with reference characters based on the figures and specification, mainly focusing on the structural components, along with the confusing portion of the claim underlined:
A surgical method, comprising: drilling a hole in bone with a drill (Fig. 1; 36) disposed in a shaft (Fig. 1; 32) of a surgical tool (10), the drill having an anchor (12) thereon at a location proximal to a distal tip of the drill (Fig. 9); adjusting an alignment mechanism (Fig. 1; 38) at a proximal end of the shaft (this does not seem correct; Fig. 13; note how the shaft 32 ends in the housing 32 and the alignment mechanism 38/50/70 is at the proximal end of the housing) until the alignment mechanism aligns with an alignment feature (Fig. 1; 48) of the handle, thereby causing the drill to move proximally within the shaft; and advancing the shaft and anchor as a unit relative to the drill to move the anchor distally in the hole.
It seems like the alignment mechanism is at the proximal end of the drill which is where the drill connector 40 is located (Fig. 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2013/0158597).
Claim 32, Hernandez discloses a surgical method (Fig. 13; abstract), comprising: positioning a distal tip (Fig. 13; tip that 74 points towards) of a drill (74) relative to bone (Fig. 13; paragraph [0080]; 252), the drill extending through a passageway (lumen going through 112 and 114) of an anchor (112 and 114) that is located proximal to the distal tip of the drill (Fig. 13); with the distal tip of the drill positioned relative to the bone and the drill extending through the passageway of the anchor, rotating the drill to form a bone hole (Figs. 10-16); and aligning a protrusion (Fig. 13; threads 76 or could even be the distal tip) of the drill with a slot (the channel/lumen of 112 and/or 114) of the anchor and then advancing the anchor distally into the hole relative to the drill (Figs. 13-14).
Claim 33, Hernandez discloses the method of claim 32, wherein the drill is rotated relative to an elongate shaft (Fig. 13; 72) in which the drill is disposed during the rotation (paragraph [0081]).
Claim 37, Hernandez discloses the method of claim 32, wherein drilling the hole in bone with the drill includes the protrusion drilling the bone (Fig. 13; note how a portion of the thread is in the bone), the protrusion extending from the drill at a location (where the threads are located) proximal to the distal tip of the drill (Fig. 13).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 21-23, 25-28, 30-31, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2013/0158597), in view of Bigand et al. (US 6112623; “Bigand”).
Claim 18, Hernandez discloses a surgical method (Fig. 13; abstract), comprising: drilling a hole in bone with a drill (Fig. 13; 74) disposed in a shaft (72) of a surgical tool, the drill having an anchor (113 and/or 114) thereon at a location proximal to a distal tip (Fig. 13; tip that 74 points towards) of the drill;; and advancing the shaft and anchor as a unit relative to the drill to move the anchor distally in the hole.
Hernandez does not disclose what the proximal end of their tool looks like.
Bigand teaches a tool having an outer shaft (Fig. 1; 11) which correlates to the outer shaft 72 of Hernandez, and an inner shaft (Fig. 1; 5) which correlates to the drill 74 of Hernandez, the combination results in adjusting an alignment mechanism (Bigand - Fig. 1; the hole seen in the knurled knob) at a proximal end of the shaft (Fig. 1) until the alignment mechanism aligns with an alignment feature of the handle (the surface extending along the transverse axis defined by the grip 12), thereby causing the drill to move proximally within the shaft (Fig. 1; when the knob is turned counter clockwise to align the hole with the transverse axis along the grip, the inner shaft will move proximally within the outer shaft).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the handle structure, taught by Bigand, on the tool of Hernandez since this is a well-known structure and mechanism to allow the user to individually apply torque to whichever shaft they prefer (Fig. 1; col. 3).
Claim 21, Hernandez in view of Bigand discloses the method of claim 18, the combination results in wherein the drill rotates relative to the shaft and the anchor during the drilling of the hole in bone with the drill (Hernandez Fig. 13; note how the inner rod/drill will be rotatable independent of the outer shafts and elements).
 Claim 22, Hernandez in view of Bigand discloses the method of claim 18, Hernandez also discloses wherein drilling the hole in bone with the drill includes a protrusion (Fig. 13; the threads 76 are a protrusion) formed on the drill drilling the bone, the protrusion extending from the drill at a location proximal to the distal tip of the drill (Fig. 13).
Claim 23, Hernandez in view of Bigand discloses the method of claim 22, wherein the anchor has a slot formed therein (Fig. 13; the channel through 112 and 114); the drill is prevented from moving proximally within the shaft when the slot and protrusion are misaligned (when the drill threads 76 extend past the end of the distal component 114 it will not be able to be pulled back in, it would have to be aligned properly and twisted back into the threaded portion); and the drill allowed to move proximally within the shaft when the slot and protrusion are aligned (Fig. 13; it is allowed to move by twisting the rod, also when the threads of the drill are above the distal component 114 it can be pulled proximally with nothing blocking it).
Claim 25, Hernandez discloses a surgical method (Fig. 13; abstract), comprising: forming a hole in bone by rotating a drill (Figs. 10-16), that is disposed in an inner lumen (Fig. 13; lumen in 72) of a surgical tool (72), relative to the surgical tool (Figs. 10-16), wherein the drill extends through a passageway (Fig. 13; inside channel of 112 and 114) of an anchor (112 and/or 114) that is disposed on the drill at a location (Fig. 13; location that is shown) proximal to a distal tip (where 74 points) of the drill; 
Hernandez does not disclose what the proximal end of their tool looks like.
Bigand teaches a tool having an outer shaft (Fig. 1; 11) which correlates to the outer shaft 72 of Hernandez, and an inner shaft (Fig. 1; 5) which correlates to the drill 74 of Hernandez, the combination results in after the formation of the hole, moving an alignment mechanism (Fig. 1; knurled knob 15) relative to a handle of the surgical tool such that a first alignment feature (the upper surface of the handle that lies along the transverse axis defined by the handle) of the handle becomes aligned with a second alignment feature (Fig. 1; the hole on the knurled knob) of the alignment mechanism, the alignment of the first and second alignment features automatically causing the drill to move relative to the handle and the anchor (Fig. 1; when the knob is turned, the hole will align with the transverse axis along the grip, the inner shaft will move in or out).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the handle structure, taught by Bigand, on the tool of Hernandez since this is a well-known structure and mechanism to allow the user to individually apply torque to whichever shaft they prefer (Fig. 1; col. 3).
Claim 26, Hernandez in view of Bigand discloses the method of claim 25.
The combination does not distinctly state the method further comprising, with the first and second alignment features aligned, moving the drill proximally in the inner lumen of the surgical tool and the passageway of the anchor such that the distal tip of the drill is not located distal to the anchor.
However, under normal use of the device this portion of the method may occur because when the knob of Bigand is unscrewed the hole in the knurled portion is going to be aligned/misaligned in some fashion with the handle. If it were to take 2.25 turns to completely remove the threaded portion (Hernandez - Fig. 13; 73), then the hole will align with the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pitch of the threads and how many turns it would take to unscrew the threads of the tool of Hernandez in view of Bigand, since it has been held that where the general conditions (i.e. turning a handle to move a shaft) of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. how many turns it would take to unscrew the drill) involves only routine skill in the art. 
Claim 27, Hernandez in view of Bigand disclose the method of claim 26, the combination results in wherein the first and second features being misaligned prevents the drill from moving proximally in the inner lumen of the surgical tool and the passageway of the anchor (when the hole on the knob of Bigand is not lined up with the handle the drill of Hernandez can be below the distal member 114 and trying to pull the drill out would be prevented, it would need to be twisted just right to re-engage with the threads of 114 to be pulled back out). 
**It should be noted that both claims 26 and 27 are worded more like an apparatus claim with a function. They could potentially be reworded to have a more positively recited method step to potentially get over this type of interpretation. For example, for claim 26, could state “the method of claim 25, further comprising, aligning the first and second alignment feature to move the drill proximally …” This makes it more like the user purposely aligns the features in order to do something, rather than the features could randomly be aligned and the function could occur.
Claim 28, Hernandez in view of Bigand discloses the method of claim 25, Bigand teaches wherein the alignment mechanism is operatively coupled to the handle (Fig. 1); and moving of the alignment mechanism includes rotating the alignment mechanism relative to the handle (Fig. 1; col. 3).
Claim 30, Hernandez in view of Bigand discloses the method of claim 25, Hernandez also discloses wherein a protrusion (Fig. 13; threads 76) extending from the drill forms the hole (Figs. 10-16); the anchor has a slot (channel running through 112 and 114, include the female threads could be considered a helical slot) formed therein; the drill is prevented from moving proximally relative to the handle and the anchor when the slot and the protrusion are misaligned (when the shaft 74 is below anchor 114, it will be prevented from being pulled back in); and the drill is allowed to move proximally relative to the handle and the anchor when the slot and the protrusion are aligned (Fig. 13; it is allowed to move by twisting the rod, also when the threads of the drill are above the distal component 114 it can be pulled proximally with nothing blocking it).
Claim 31, Hernandez in view of Bigand discloses he method of claim 30, the combination results in wherein the alignment of the first and second alignment features (Bigand - Fig. 1) indicates that the slot and the protrusion are aligned (Bigand - Fig. 1; anytime the inner shaft is in the outer shaft it indicates that the slot and protrusion are aligned, whether or not the alignment features are aligned).
Claim 34, Hernandez discloses the method of claim 33.
Hernandez does not disclose what the proximal end of their tool looks like.
Bigand teaches a tool having an outer shaft (Fig. 1; 11) which correlates to the outer shaft 72 of Hernandez, and an inner shaft (Fig. 1; 5) which correlates to the drill 74 of Hernandez, the combination results in wherein aligning the protrusion with the slot includes moving an alignment mechanism (Bigand - Fig. 1; knob 15) relative to a handle (12) at a proximal end (end that the handle is on) of the elongate shaft (Fig. 1) such that a first alignment feature (the upper surface) of the handle becomes aligned with a second alignment feature (hole on the knob 15) of the alignment mechanism.
Claim 36, Hernandez in view of Bigand discloses the method of claim 34.
The combination does not distinctly state the method further comprising, with the first and second alignment features aligned, moving the drill proximally relative to the elongate shaft and anchor such that the distal tip of the drill is not located distal to the anchor.
However, under normal use of the device this portion of the method may occur because when the knob of Bigand is unscrewed the hole in the knurled portion is going to be aligned/misaligned in some fashion with the handle. If it were to take 2.25 turns to completely remove the threaded portion (Hernandez - Fig. 13; 73), then the hole will align with the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pitch of the threads and how many turns it would take to unscrew the threads of the tool of Hernandez in view of Bigand, since it has been held that where the general conditions (i.e. turning a handle to move a shaft) of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. how many turns it would take to unscrew the drill) involves only routine skill in the art.
Allowable Subject Matter
Claims 19-20, 24, 29, and 35 contain allowable subject matter.
Claim 19 is allowable because the handle of Bigand does not include a bias element therein that automatically causes the drill to move proximally within the shaft in response to the alignment mechanism aligning with the alignment feature of the handle.
Claim 20 is allowable because the combination of Hernandez in view of Bigand does not teach the limitations of the claim as a whole. Specifically, the alignment mechanism in the proximal end of the tool is taught by Bigand, but the alignment only gives and indication of how much the inner shaft has turned relative to the outer shaft, it does not tell us if there is a protrusion aligning with a slot at the distal end of the tool.
Claim 24 is allowable because the drill tip of Hernandez does not have a two-piece construction like the Applicant’s device (Fig. 21; 112a slides off). Therefore, there is not a secondary drill on the drill tip that slides off in the hole.
Claim 29 is allowable because there is not a bias element disposed in the handle that automatically moves the drill relative to the handle and the anchor.
Claim 35 is allowable because Hernandez in view of Bigand does not disclose alignment of the first and second alignment features automatically causing the drill to move relative to the handle and the anchor. When the alignment features of Bigand align, nothing automatically happens at that moment, while the knob is being twisted the drill is moving relative to the anchor and handle but once the alignment occurs and the twisting stops, the drill just stays in place relative to the other parts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775